Citation Nr: 1116355	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-37 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to September 1977 and from May 1981 to May 2007.  He died in November 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for the cause of the Veteran's death.  Custody of the case was subsequently transferred to the RO in Philadelphia, Pennsylvania. 

The appellant testified at a hearing at the RO before a Decision Review Officer (DRO) in August 2009.  A transcript of that hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted.  First, while the appellant has provided statements as to what initiated the accident that caused the Veteran's death, the Board was unable to determine if the appellant was actually present at the time of the accident.  A statement from the appellant informing VA of where she was when the incident occurred is requested.

Additionally, the records show that the Veteran was seen by at least two, different facilities after the accident and prior to his death.  The death certificate shows that he died at the Pitt County Memorial Hospital in Greenville, North Carolina.  In a September 2009 letter, Dr. Mark A. Newell stated that the Veteran had undergone an "exploratory laparotomy at an outside hospital, and presented to our facility in extremis necessitating aggressive hemodynamic support including vasoactive medications."  Dr. Newell's stationary shows "East Carolina University."  It is unclear where the Veteran was seen after the accident and before his death.  These records are entirely relevant to the issue on appeal, and an attempt to obtain them must be made before a decision can be rendered.  

Finally, it is possible that a police report was created, as the Veteran died in his home from an accident.

Accordingly, the case is REMANDED for the following action:

1.  The RO should write to the appellant and ask her to provide the names and locations of the facilities where the Veteran was seen after the accident at their home and prior to his death so that VA may obtain the records, which includes the hospital where the Veteran underwent the laparotomy and the facility the Veteran was transferred to after the lapartomy.  If the Veteran was brought to the hospital(s) in an ambulance, the appellant should provide permission to obtain those records as well.  See 38 C.F.R. §§  3.159(c)(1)(i) & (ii) (2010).

The appellant should inform VA if a police report was filed in connection with the Veteran's death.

The RO should ask the appellant to inform VA if she was present and at home at the time of the accident and whether she physically observed the Veteran and the other individual bringing the gun safe up the stairs, to include the moment the safe fell onto the Veteran.  If the appellant was present, she should attempt to provide as detailed a description as she possibly can, to include (i) providing a picture of the type of "industrial strength dolly" that the Veteran and the other individual used to move the safe; (ii) stating whether the safe secured on the dolly; (iii) stating how far up the stairs had the Veteran and the other individual gone before the fall, and (iv) stating how the Veteran fell down the stairs, etc.  While this may be a painful experience for the appellant, such facts are necessary to evaluate the claim on appeal.  

The appellant is informed that she may submit a statement from the individual who was assisting the Veteran in moving the safe upstairs.  Any statement submitted by the individual should be as detailed as possible.  

2.  The RO should obtain all medical records identified by the appellant and the police report, if one was created.  

3.  The RO may conduct any additional development it deems is warranted.

4.  Thereafter, the RO should readjudicate the claim for entitlement to service connection for cause of the Veteran's death.  If the benefit is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

